                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

    IRVIN DONNELL COSTON,                    )                JUDGMENT IN CASE
                                             )
                  Plaintiff,                 )               3:21-cv-00005-MR-WCM
                                             )
                     vs.                     )
                                             )
    COMMISSIONER OF SOCIAL SECURITY,         )
                                             )
                 Defendant.                  )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 13, 2021 Order of Remand

.

                                                 September 13, 2021




       Case 3:21-cv-00005-MR-WCM Document 13 Filed 09/13/21 Page 1 of 1
